Citation Nr: 1028946	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-25 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Whether the Veteran was competent to handle the disbursement 
of VA benefits funds from June 27, 2005 through September 13, 
2006?

2.  Whether the Veteran was competent to handle the disbursement 
of VA benefits funds since September 14, 2006?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran had active service from March 1976 to January 1978.

This matter comes to the Board of Veterans' Appeals (Board) from 
a June 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Paul, Minnesota. 

The issue whether the Veteran was competent to handle the 
disbursement of VA benefits funds since September 14, 2006 is 
REMANDED to the Appeals Management Center (AMC) for further 
development.


FINDING OF FACT

From June 27, 2005 through September 13, 2006, the Veteran lacked 
the mental capacity to contract or manage his own affairs, 
including disbursement of funds without limitation.


CONCLUSION OF LAW

From June 27, 2005 through September 13, 2006, the Veteran was 
not competent to handle the disbursement of VA funds.  38 
U.S.C.A. § 501(a) (West 2002); 38 C.F.R. § 3.353(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  In Sims v. Nicholson, 19 Vet. App. 
453, 456 (2006), the United States Court of Appeals for Veterans 
Claims explicitly held that these notice and assistance 
provisions do not apply to competency determinations.  
Consequently, the Board is not required to address the RO's 
efforts to comply with those provisions with respect to the issue 
currently on appeal.

Analysis

A mentally incompetent person is one who, because of injury or 
disease, lacks the mental capacity to contract or to mange his 
own affairs, including disbursement of funds without limitation.  
38 C.F.R. § 3.353(a).  There is a presumption in favor of 
competency.  38 C.F.R. § 3.353(d).  Where reasonable doubt arises 
regarding a beneficiary's mental capacity to contract or to mange 
his own affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of competency.  
Medical opinion is required for the rating agency to make a 
determination of incompetency.  Unless the medical evidence is 
clear, convincing and leaves no doubt as to the person's 
incompetency, the rating agency will make no determination of 
incompetency without a definite expression regarding the question 
by the responsible medical authorities.  Determinations relative 
to incompetency should be based upon all evidence of record, and 
there should be a consistent relationship between the percentage 
of disability, facts relating to commitment or hospitalization 
and the holding of incompetency.  38 C.F.R. § 3.353(c).

The Veteran is currently in receipt of VA compensation benefits 
due to schizophrenia, evaluated as 100 percent disabling, and for 
residuals of a right clavicle fracture, evaluated as 
noncompensable.

In a June 2005 rating decision, the RO found that the Veteran's 
schizophrenia rendered him incompetent for VA purposes effective 
from June 27, 2005.  The RO noted that a VA psychiatrist 
determined that the Veteran was not competent to handle his funds 
due to his service-connected schizophrenia.  

The Board has reviewed the evidence of record and concludes that 
the Veteran is not competent to handle the disbursement of VA 
benefits.  In so finding, the Board acknowledges the presumption 
in favor of competency.  38 C.F.R. § 3.353(d). Here, however, in 
the instant case, the overwhelming evidence supports a finding of 
incompetency.

VA hospital summaries dated in December 2004 and March 2005 
showed that the Veteran was hospitalized in December because of 
delusional thoughts and irrational behavior and in March for 
taking an overdose of medications.  The March 2005 hospital 
summary indicated that the Veteran was discharged to the Partial 
Psychiatric Hospitalization Program with future plans to be 
admitted a board and care facility because living independently 
had become more difficult.  

In a March 2005 letter, a VA psychiatrist reported that the 
Veteran was not competent to handle his funds in a responsible 
manner.  The physician noted that the Veteran had a diagnosis of 
schizophrenia.

In a statement signed in March 2005, the Veteran agreed that he 
needed a payee for his financial management.  

In statements received in March and July 2006, the Veteran 
reported that he was capable of handling his finances.  He stated 
that in January 2005, there was a fire at his apartment complex 
and that he had to move to an apartment across the street.  He 
stated that the events put him under a lot of pressure but that 
he still has been paying his debts and live within his means.

In July 2006, written statements were received by the Veteran's 
roommate, girlfriend, friend and sister.  They each attested that 
the Veteran was capable of handling his own money and that there 
is evidence that he is current with his rent and that his 
payments are received on a timely basis.

Also in July 2006, a letter was received from the program manager 
at the Vail Place, a self described community support program for 
adults with mental illness.  The program manager reported working 
with the Veteran since April 2004 and stated that the Veteran has 
shown that he is responsible in attending various meetings, 
helping with projects, and using his personal Business Center 
account.

In a July 2006 letter, the Veteran's landlord reported that he is 
current with his rent payments and that his payments have been 
received in a timely manner.  

Following a September 13, 2006 VA psychiatric examination the 
Veteran was diagnosed as having schizo-affective disorder, as 
well as a history of gambling and alcohol abuse.  The examiner 
concluded that the Veteran did not appear competent to manage his 
benefits at the present time.  The Veteran acknowledged that he 
continued to have problems with grandiose delusions which could 
lead to poor decision making.  The examiner noted that for 
example, the Veteran's credit card debt was down to $9,000 in 
2004,  but it was now up to $30,000.  The Veteran reported that 
he had to buy new things for his apartment after the fire and his 
girlfriend moved out.  He reported that prior to a month ago, he 
was gambling frequently and he "pled the (fifth)" when asked 
how much he spent on gambling.  The examiner noted that although 
the Veteran reported that he had a good credit rating and was 
paying his bills regularly, his grandiose delusions combined with 
his gambling problems were a concern.  The examiner stated that 
the Veteran was at risk of developing credit card debt to the 
point that he would be unable to pay his bills.  The examiner 
felt that the Veteran's pathological gambling problems along with 
his periodic problems with mental illness placed him at risk of 
not being able to manage his money.

The Board has reviewed the evidence of record and finds that 
there is clear and convincing evidence demonstrating the 
Veteran's inability to contract or to manage his own affairs, 
including disbursement of funds without limitation, and that the 
presumption of competency is overcome.  The September 2006 VA 
examiner's report and opinion leaves no doubt that the Veteran is 
incompetent to manage his own affairs.  The examiner found that 
the Veteran is unable to manage his funds due to his service-
connected schizophrenia along with his gambling problems.  
Neither the Veteran nor his representative has submitted or 
identified any medical evidence that refutes or conflicts with 
the aforementioned opinion nor does the record contain any 
contrary competent evidence countering this opinion.

The Board considered the written contentions of the Veteran as 
well as the several statements submitted by the Veterans' family, 
friends and acquaintances with regard to restoration of a 
determination of competency.  In this case, however, neither the 
Veteran's statements or the other lay statements of record 
regarding his competency constitute competent medical evidence. 
38 C.F.R. § 3.353(c); Sanders v. Brown, 9 Vet. App. 525 (1996).  
Furthermore, the Board acknowledges the Veteran may have periods 
of lucidity; however, the evidence clearly indicates that, in 
general, the Veteran lacks the mental competence to handle his 
own monetary affairs without assistance.

For all the foregoing reasons, the Board finds against a 
determination of competency.  There is clear and convincing 
evidence against the claim for a finding of competency, and the 
Veteran's claim must be denied for the period from June 27, 2005 
through September 13, 2006.  38 U.S.C.A § 5107(b) (West 2002); 38 
C.F.R. § 3.102, 3.353(d) (2009); Sanders v. Principi, 17 Vet. 
App. 329 (2003); Sims v. Nicholson, 19 Vet. App. 453 (2007).

 
ORDER

From June 27, 2005 through September 13, 2006, the Veteran was 
not competent to handle disbursement of funds; to this extent the 
claim is denied.


REMAND

While the evidence shows that the appellant was incompetent from 
June 27, 2005 through September 13, 2006, to handle the 
disbursement of funds, absolutely no evidence is available to 
address the appellant's competency since September 13, 2006.  
Given the length of time since the appellant's last VA competency 
examination, and the presumption on favor of competency, further 
development is in order.

Therefore, this case is REMANDED for the following action:

1. The RO must contact the Veteran and request 
that he identify any health care provider who has 
treated his schizophrenia since September 2006.  
Thereafter, the RO should undertake to complete 
all indicated development.  If the RO cannot 
locate any identified records held by a entity of 
the United States government, it must 
specifically document the attempts that were made 
to locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The RO must 
then: (a) notify the claimant of the specific 
records that it is unable to obtain; (b) explain 
the efforts VA has made to obtain that evidence; 
and (c) describe any further action it will take 
with respect to the claims.  The claimant must 
then be given an opportunity to respond.

2.  Thereafter, the RO must schedule the 
appellant for a VA psychiatric examination to 
determine his competency to handle funds without 
restriction since September 14, 2006.  If the 
examiner finds that the appellant was competent 
for only a portion of the term since that date, 
or if the examiner finds that the appellant was 
incompetent for only a portion of the term since 
that date, the examiner must so state.  The 
entire claims folder including a copy of this 
REMAND must be made available to the examiner.  A 
complete rationale for any opinion offered 
must be provided.  

3.  The RO is to advise the Veteran that it is 
his responsibility to report for any ordered VA 
examination, to cooperate in the development of 
the claim, and that the consequences for 
failure to report for a VA examination without 
good cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for any 
ordered examination, documentation must be 
obtained which shows that notice scheduling the 
examination was sent to the last known address 
prior to the date of the examination.  It 
should also be indicated whether any notice 
that was sent was returned as undeliverable.

4.  Thereafter, the RO must readjudicate the 
issue on appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case that 
addresses all relevant actions taken on the 
claim, to include a summary of the evidence and 
applicable law and regulations considered.  The 
Veteran should be given an opportunity to 
respond to the supplemental statement of the 
case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


